Citation Nr: 0206947	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a compensable rating for residuals of a 
right eye injury.

3.  Entitlement to a rating in excess of 10 percent for 
hypertrophic gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1996 and 
June 1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran has symptoms of bilateral pes planus that 
began during service.

2.  The veteran has no more than slight disfigurement as a 
result of the scar of the right eyelid.

3.  There is no evidence of ulcerated or eroded areas of the 
stomach or duodenum.


CONCLUSIONS OF LAW

1.  Pes planus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (2001).

2.  The criteria for a compensable disability rating for a 
scar of the right eyelid are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Code 
7800 (2001).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for hypertrophic gastritis are not met.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 3.321(b), 4.114, 
Diagnostic Code 7307 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On review of the 
claims folder, the Board finds that all required notice and 
development action specified in VCAA and the implementing 
regulatory changes have been complied with in this appeal. 
Specifically, the Board finds that the February 1997 
statement of the case and August 1999 and October 2001 
supplemental statements of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A as they clearly notified them of the 
evidence necessary to substantiate his claims.

Because service connection for pes planus is being granted, 
the Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate this issue on the current record 
without consideration of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his claims for  increased 
ratings.  The available medical examination reports are 
thorough and contain sufficient information to rate the 
pertinent disability according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claims, and that there are 
no outstanding pertinent records which the RO has not 
obtained or attempted to obtain.  No further assistance is 
necessary to comply with the requirements of this new law or 
any other applicable regulation pertaining to the veteran's 
increased rating claims.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).

The increased ratings claims in this case were placed in 
appellate status by disagreement with the initial rating 
award and are not yet ultimately resolved, so that they are 
original claims as opposed to new claims for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).



Gastritis

A February 1997 VA upper endoscopy showed mild diffuse 
punctate erythema in the stomach, but no ulcerations or 
erosions.  In the duodenum the mucosa appeared within normal 
limits.  Subsequent treatment records show diagnoses of mild 
chronic gastritis with inflammation.

During a February 1999 RO hearing, the veteran described his 
stomach becoming distended and hard during periods of 
symptoms.  He said he would have to unbutton his pants at 
such times.  At the hearing, he was seeking service 
connection for stomach disability, rather than an increased 
rating.  Service connection was granted by the RO in June 
1999.

A November 1999 VA upper gastrointestinal study included 
normal findings for the stomach and duodenum.  The impression 
was no evidence of hiatal hernia or gastrointestinal reflux.  
A small duodenal diverticulum was seen in the descending 
portion of the medial margin.  There was no evidence of 
obstruction.

During an August 2001 VA examination, the veteran was 
diagnosed as having gastritis, hypertrophic, under 
medication.  He reported continuing to experience abnormal 
gastrointestinal symptoms.  He experienced reflux with a 
burning sensation in the epigastric region that went up to 
his chest.  This had improved with the medication 
lansoprazole.  He also experienced abdominal distension.  He 
denied any vomiting.  He had recently gained weight and his 
weight had stabilized.  He had normal bowel movements every 
three days.  He did not currently have any nausea or vomiting 
or abdominal pain.  He denied any diarrhea, constipation, 
vomiting or passing black color stool.  There had been no 
recent blood in the stool.  

The examiner noted that the veteran had undergone several 
endoscopies showing lesions in the stomach and duodenum, and 
that the veteran had been diagnosed with chronic inflammation 
of the gastrointestinal tract consistent with hypertrophic 
gastritis.  He was taking lansoprazole, which controlled the 
reflux symptoms and abdominal distention.  He denied any 
abdominal pain, abdominal bowel movements or vomiting.  On 
physical examination on the day of the VA examination he was 
within normal limits.

A chronic hypertrophic gastritis (identified by gastroscope) 
will be rated as 10 percent disabling where there are small 
nodular lesions, and symptoms.  A 30 percent rating will be 
assigned if there are multiple small eroded or ulcerated 
areas. The next higher rating, 60 percent, requires severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 
4.114, Diagnostic Code 7307.

In the present case, the evidence shows that the veteran has 
been diagnosed with hypertrophic gastritis, to be rated under 
Diagnostic Code 7307.  He has had lesions in the stomach and 
duodenum warranting a 10 percent rating.  The next higher 
rating of 30 percent is not warranted because there is no 
evidence meeting or approximating a showing of small eroded 
or ulcerated areas.  See 38 C.F.R. § 4.7.  The 
gastrointestinal studies of record show that there are no 
such areas.  His current symptomatology apparently is limited 
to reflux controlled by medication. This not a case 
warranting staged ratings because there is no evidence of 
ulcerated or eroded areas of the stomach or duodenum at any 
time during the pendency of this initial rating claim.  
Fenderson.

The veteran's symptoms are well contemplated by the rating 
criteria.  There is no evidence of frequent periods of 
hospitalization or marked interference with employment.  The 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).

Scar of Right Eyelid

During an August 1996 VA ophthalmology examination, the 
veteran gave a history of exposure to battery acid in his 
right eye.  Far uncorrected vision was 20/20 in the right eye 
and 20/15 in the left eye.  The veteran did not have diplopia 
and had no visual field defects.  The examiner's impression 
was normal eye examination.  The examiner's handwritten notes 
include an impression of no permanent damage to the right 
eye.  

During an August 1996 VA general medical examination, the 
veteran was noted to have a small scar, well healed, on the 
lateral border (temporal side) of the right eyelid.  

During his February 1999 RO hearing, the veteran described 
the inservice incident in which battery acid dripped into his 
eye.  He said his right eye still watered and that his vision 
was blurry.  He indicated he did not have any pain.

A disfiguring scar of the head, face, or neck warrants a 
noncompensable evaluation if the disfigurement is slight and 
a 10 percent evaluation if the disfigurement is moderate.  A 
30 percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color change, or 
the like, a 50 percent evaluation may be increased to 80 
percent, a 30 percent evaluation may be increased to 50 
percent, and a 10 percent evaluation may be increased to 30 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.

In the present case, the evidence shows no more than a small, 
well-healed scar on the lateral border (temporal side) of the 
right eye.  As the scar is small and well healed, it is 
productive of no more than slight disfigurement, and thus 
warrants no more than a compensable rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  No other disability is shown 
to be attributable to the veteran's right eye injury.  The 
next higher rating of 10 percent is not warranted because the 
evidence does not meet or approximate a showing of moderate 
disfigurement.  38 C.F.R. § 4.7.  This is not a case for 
staged ratings because the level of disability is constant. 
Fenderson.

The veteran's symptoms are well contemplated by the rating 
criteria.  There is no evidence of frequent periods of 
hospitalization or marked interference with employment.  The 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).

Pes Planus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The RO has been unable to obtain a complete set of the 
veteran's service medical records.  The service entrance 
examination is not associated with the claims file.

At the veteran's May 1994 service discharge examination, he 
indicated he had bilateral pes planus and was using inserts.  
Clinical evaluation of the feet was indicated to be normal.    

During an August 1996 VA examination, the veteran was 
diagnosed as having bilateral mild pes planus.  August 1996 
VA X-rays showed mild sag of the tarsal bones, compatible 
with a minimal pes planus from an X-ray point of view.

During an October 1996 VA orthopedic examination, the veteran 
was diagnosed as having bilateral flat feet. 

At his February 1999 RO hearing, the veteran stated that his 
feet were noted to have low arches at the processing station 
upon entry into service.  He said he injured his feet many 
times during his period of service, during running and 
hiking.  He said he was given medical and physical therapy on 
and off during his four years of service, and that he was 
given inserts for his boots.  He said that post-service he 
has continued to have problems and continues to wear inserts 
for his feet.

The condition of the veteran's feet at entry into service is 
not ascertainable because the service department has been 
unable to provide his service entrance examination. The 
veteran testified at his February 1999 RO hearing that he was 
noted to have fallen arches upon entry into service but that 
he never had any problems with his feet until the prolonged 
activity he experienced during service, and that he now has 
chronic foot disability.  The service discharge information 
indicates that the veteran had pes planus and was wearing 
inserts at the time of discharge.  The post-service medical 
evidence shows that veteran has pes planus and has problems 
with prolonged use of his feet.  The evidence as a whole 
creates a reasonable doubt, beyond pure speculation or remote 
possibility, that the veteran has pes planus which had its 
onset during service.  See 38 C.F.R. § 3.102.  Accordingly, 
the claim for service connection is granted.



ORDER

Service connection for bilateral pes planus is granted.

A compensable rating for right eye disability is denied.

A rating in excess of 10 percent for hypertrophic gastritis 
is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

